            Case 1:19-cv-01884-ALC Document 6 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      9/21/20
 ----------------------------------------------------------- x
                                                             :
 KERROLL OF THE FAMILY BARNES
                                                             :
 AGGRIEVED PARTY,
                                                             :
                                     Plaintiff,              :
                                                             :    19-cv-1884
                        -against-                            :
                                                             :    ORDER
 42 U.S.C. 654(3) SEPARATE AND APART                         :
 DIVISION OF CHILD SUPPORT                                   :
 SERVICES et al.,

                                    Defendants.
 --------------------------------------------------------- x
ANDREW L. CARTER, JR., United States District Judge:

        On July 14, 2020, the Court ordered Plaintiff to show cause by September 14, 2020 as to

why this action should not be dismissed without prejudice for failure to prosecute the case

pursuant to Fed. R. Civ. P. 41(b). ECF No. 5. Such showing was not made. Accordingly, this

case is dismissed without prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). See

LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“[I]t is unquestioned that

Rule 41(b) also gives the district court authority to dismiss a plaintiff's case sua sponte for failure

to prosecute . . .”).

SO ORDERED.

Dated:      September 21, 2020
            New York, New York

                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge




                                                        1
